                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

WILLIE MAYS, JR.,                              )
                                               )
                Plaintiff,                     )
                                               )
         v.                                    )         No. 1:18-cv-00261-CDP
                                               )
NEW MADRID COUNTY COURT, et al.,               )
                                               )
                Defendants,                    )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on remand from the United States Court of Appeals for

the Eighth Circuit for collection of the appellate filing fees pursuant to 28 U.S.C. § 1915(b).

(Docket No. 15). The Court will direct the Clerk of Court to request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

$505 appellate fee is paid in full.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

$505 appellate fee is paid in full.

       Dated this 7th day of May, 2019.



                                                   ___________________________
                                                   CATHERINE D. PERRY
                                                   UNITED STATES DISTRICT JUDGE
